954 So. 2d 1279 (2007)
Jimmy Eugene COCHRAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1841.
District Court of Appeal of Florida, Fifth District.
May 4, 2007.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Cochran contends the trial court erred by conducting his trial without holding a competency hearing after having invoked the procedure for determining competency under Florida Rule of Criminal Procedure 3.210. The State properly concedes error. Cochran v. State, 925 So. 2d 370 (Fla. 5th DCA 2006). We vacate Cochran's convictions and sentence. We remand for a competency determination and retrial if Cochran is found competent to proceed. Tingle v. State, 536 So. 2d 202 (Fla.1988).
REVERSED and REMANDED.
ORFINGER, MONACO and EVANDER, JJ., concur.